Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 1 of 102




           EXHIBIT A
     Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 2 of 102



                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

                                                    CIVIL ACTION NO. 4:19-cv-11093TSH


PAUL JONES,
     Plaintiff
v.

MONTACHUSETT REGIONAL TRANSIT
AUTHORITY, HB SOFTWARE
SOLUTIONS, INC, REBECCA BADGLEY,
DONNA LANDRY, BONNIE MAHONEY,                       AFFIDAVIT REBECCA BADGLEY
KAREN CORDIO, JOANNE NORRIS,
STEPHANIE RICHARDS, TAMARA
SHUMOVSKAYA, JESSICA TORRES,
AMANDA KUKTA, ROBERT MONK,
MICHELLE MOYO, IVAN ROMAN,
CRYSTAL GEISERT, JANE DOE and JOHN
DOE,
     Defendants


     I, Rebecca Badgley, hereby depose and state as follows:

  1. I am the Director of Brokerage for the Montachusett Regional Transit Authority

     (“MART”). I have held that position for 12 years. In that position I am responsible for

     overseeing MART’s Broker program that includes communicating with Transportation

     Providers in response to their concerns when necessary.

  2. MART is a regional transportation authority established pursuant to G.L. c. 161B.

  3. MART provides public transportation to twenty-two (22) cities and towns in north central

     Massachusetts.

  4. Through its Dial-A-Mart Service, MART provides transportation that serves the needs of

     either human services agencies or target populations through eligible agency sponsored

     trips.
   Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 3 of 102



5. MART also provides transportation through its operating company for the

   Commonwealth of Massachusetts’s Human Services Transportation Division of the

   Executive Office of Health and Human Services (“EOHHS”). MART provides routes for

   the Department of Developmental Services (“DDS”) as well as individual MassHealth

   client rides on an as needed basis.

6. The Commonwealth has established a statewide Human Services Transportation

   coordination initiative, which utilizes a Broker system of managing transportation

   services for eligible consumers from various programs and agencies (“HST Brokerage

   System”). Selected Regional Transit Authorities such as MART act as HST Brokers and

   arrange transportation by subcontracting with qualified Transportation Providers. The

   contractual agreement between the HST Broker and the Transportation Provider is

   referred to as the “Transportation Provider Subcontract.”

7. All Transportation Providers (“Transportation Providers” or “Vendors”) are required to

   comply with the Transportation Provider Performance Standards (“Performance

   Standards”). Exhibit 1, Performance Standards; Exhibit 2- MART Masshealth Member

   Information Sheet.

8. MART has Transportation Provider Subcontracts with over two hundred (200) Vendors.

   The Performance Standards are incorporated into all Transportation Provider

   Subcontracts that MART has with it’s over two hundred Vendors.

9. MART entered into a Transportation Provider Subcontract with Commonwealth

   Community Recovery Division, Inc. (“CCRD”).

10. It is my understanding that Paul Jones is the owner, dispatcher and manager for CCRD.




                                           2
   Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 4 of 102



11. Under the Performance Standards, a Transportation Provider is defined as a “local

   transportation delivery entity under contract to a Broker for the direct provision of

   transportation services (vehicles and drivers) for HST Consumers”. The Performance

   Standards specifically provide that the Transportation Provider is a “subcontractor to the

   Broker” and is subject to the provisions of the Commonwealth Terms and Conditions and

   Standards Contract terms. Exhibit 1, p. 5.

12. Pursuant to the Performance Standards, Transportation Providers are required to maintain

   workers compensation on all employees/agents including owner(s) in the case of a sole

   proprietorship and to furnish a certificate of insurance to [MART] evidencing compliance

   prior to transporting any Agency Consumers. Exhibit 1, p. 13.

13. In addition, the Performance Standards require Transportation Providers to maintain

   liability insurance on all vehicles used under the Transportation Provider’s contract with

   the Broker and that Broker being named as an additional insured on the Transportation

   Provider’s insurance policy. Exhibit 1, p.13.

14. MART uses an online portal system to assign rides to its Transportation Providers. The

   portal system assigns rides to the lowest cost qualified Transportation Provider. If the

   lowest cost qualified Transportation Provider does not accept the ride, the online portal

   system goes down the list to the next lowest cost qualified Transportation Provider.

15. Transportation Providers submit rates to MART for use in the vendor portal system.

   Vendors are allowed to adjust their rates quarterly. MART does not set vendor rates.

16. Transportation Providers set the hours that the Transportation Provider is willing to work.

   MART does not set the hours that the Transportation Provider is available to work.




                                             3
   Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 5 of 102



17. The Transportation Provider portal starts to assign trips to Transportation Providers

   beginning with the lowest cost qualified vendor for trips that are three days or more in

   advance of the scheduled trip date.

18. For next day or same day requests for transportation, MART assigns the trips to

   Transportation Providers by telephone. As with the vendor portal system, MART assigns

   trips to its Vendors starting with the lowest cost qualified Vendor. MART attempts to

   contact the Transportation Providers three times by telephone to offer the trips before

   moving on to the next lowest cost Vendor.

19. CCRD submitted an application to become a transportation provider to MART on

   October 26, 2015. CCRD executed the Transportation Provider Sub-Contract with CCRD

   on December 12, 2015. Because there was documentation that was missing, MART did

   not execute the Transportation Provider Sub-Contract with CCRD until February 3, 2016.

20. Once the Contract was finalized, MART scheduled an office audit and vendor portal

   training among other things for Plaintiff.

21. CCRD submitted its requested rates to MART. The rates submitted by CCRD were

   higher than many of the other MART vendors providing services to EOHHS.

22. CCRD also set the hours it was willing to provide transportation services, which were

   between the hours of 7:00 a.m. to 3:00 p.m. MART did not set the hours during which

   CCRD could provide transportation services.

23. Because of the limits on the hours CCRD is willing to work, CCRD automatically misses

   opportunities to be assigned rides that are not during CCRD work hours. MART receives

   many requests from clients for rides before 7:00 a.m. to transport riders to methadone

   clinics or to dialysis.




                                             4
   Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 6 of 102



24. Daily and Standing Order (weekly) rides are based on assignment from the low-cost auto-

   assign program (no human intervention) which is based upon vendor rates and capacity

   tables.

25. Same and next day trips are not assigned by the vendor portal but rather by telephone

   call, with the low-cost Vendor called first. The Vendor is called three times. If the

   Vendor does not pick up the telephone and accept the assignment after the third call, the

   next lowest cost vendor is contacted.

26. On March 22, 2016, Mr. Jones received Vendor Portal Training at MART’s offices.

27. Following the Vendor Portal Training, Mr. Jones almost immediately began to complain

   that his company, CCRD was not being assigned a sufficient number of trips. By email

   dated April 16, 2016, I advised Mr. Jones that trips are assigned by the vendor portal

   using a low-cost vendor automated program.

28. On August 24, 2016, Mr. Jones sent an email to me in which he complained of racial

   discrimination since the beginning of CCRD’s contract with MART. I looked into the

   issues raised by Mr. Jones in his email. After doing so, I responded to Mr. Jones, and

   advised him that after looking into his concerns and found that there was one area of the

   vendor portal that had been blocked, which was an oversight. I advised Mr. Jones to log

   into the vendor portal and make sure that he was able to adjust his capacities and see

   daily work as well as standing orders. Exhibit 3 – Emails dated August 24 and 25, 2016.

29. I met with Mr. Jones in person to discuss issues he was having, on March 5, 2017.

30. I responded in writing to Mr. Jones’ letter of complaint dated March 24, 2017 addressed

   to the Title VI Civil Rights Officer on April 28, 2017. Exhibit 4- Letter dated April 28,

   2017.




                                            5
   Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 7 of 102



31. In an email dated October 2, 2017, Mr. Jones informed me that “things have changed for

   the worst since we had a meeting in March . . . to iron out the portal differences.” In that

   email, Mr. Jones complained that CCRD was having problems with “non cost effective

   trips miles.” He complained that CCRD was being fined and that CCRD trips were still

   “90% given to [CCRD] by the Automatic Dialing System which causes [CCRD] not to be

   able to compete with any other vendors” complaining that “[CCRD] calls are hand-

   picked and sent through the Automatic Dialing System and are not cost effective.”

   Exhibit 5 – Emails dated October 2 through October 13, 2017.

32. I responded to Mr. Jones by email dated October 3, 2017. I told him that I was sorry to

   hear that things were not going well. I reiterated my previous suggestion to him that he

   branch out to other venues in addition to contracting with MART. I advised him that as

   we had previously discussed and confirmed with him, his company has complete access

   to the vendor portal. I reminded him that transportation that is scheduled 3 days or more

   in advance is going out through the vendor portal auto assign system based on vendor bid

   prices for the trips. I told him that I had taken a look at CCRD’s rates and that they

   continued to be on the high side, which is why CCRD was seeing little to no trips in

   advance through the vendor portal. Further, I told advised him that CCRD was getting

   the bulk of its calls from the vendor call out and scheduling members due to the fact that

   there is same day and next day work and the other vendors are at capacity and MART has

   reached CCRD’s trip rate for coverage. Exhibit 5.

33. Mr. Jones sent me an email on January 8, 2018 in which he complained that CCRD had

   dropped its rates but was still not receiving offers through the vendor portal. Exhibit 6 –

   Emails dated January 8 and 19, 2018.




                                            6
   Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 8 of 102



34. I looked into Mr. Jones’ concerns. I subsequently advised Mr. Jones that I had followed

   up on my end and that the assign program was functioning properly and rides in the area

   were being picked up by vendor with lower rates prior to getting to CCRD’s rate

   structure during the running of the assign program. This was why CCRD was getting

   offered trips via the call out system or from staff. I advised Mr. Jones that I had looked at

   CCRD’s rates in comparison to other vendors in the area and that CCRD’s rates were still

   on the high side in comparison. I advised him that he was welcome to request the most

   updated rates. Exhibit 6.

35. Because some of the issues raised by Mr. Jones appeared to me to be due to his not

   understanding fully how to use the Vendor Portal system, I thought it would benefit him

   to receive one-on-one training on the system. I arranged for Mr. Jones to receive one-on-

   one training with Robert Monk in May 2018, Exhibit 7 – Emails dated May 2018.

36. Prior to the training we continued to work with Mr. Jones to assist him in the use of the

   vendor portal. Exhibit 8 – Emails dated February 6 and 7, 2018.

37. By email dated May 9, 2018, MART sent Mr. Jones a memo that had been sent to all

   vendors regarding billing and the schedule of fines for late invoices and fraudulent

   billing. Exhibit 9 – Email dated May 9, 2018.

38. By email dated June 24, 2019, Mr. Jones asked me to explain the shared ride policy

   because he believed that he was not properly getting credit for some shared ride members

   when they did not show up. I emailed Mr. Jones and explained the standing order to him.

   Exhibit 10 – Emails dated June 24 and 25, 2019.

39. By email dated June 27, 2019, Mr. Jones complained that CCRD’s vendor portal

   reflected offers of trips that CCRD never accepted and complained that MART’s system




                                             7
   Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 9 of 102



   had a “glitch.” I again looked into the concerns raised by Mr. Jones in his email. I

   responded to him and informed him that I had looked into the information he provided

   me and told him that MART has no way of controlling what times or how frequently

   members book appointments and reiterated to him that everything booked is assigned via

   a low cost qualified bid process based off vendor rates as trips are received. In addition, I

   advised him again that MART does not have the ability to build CCRD’s schedule for

   him or provide trips in a specific geographical area as the trips are all medical

   appointments that can change in volume and location on a daily basis”. Exhibit 11 and

   Exhibit 12 – Emails dated June 27, 28 and July 1, 2019.

40. In another email dated July 1, 2019, I responded to another issue raised by Mr. Jones

   about vendor assignments, advising him that all of the calls that he had accepted via IVR

   vendor call-out, transferred through to his portal and were scheduled with his company.

   Exhibits 11 and 12.

41. Assignments made by MART to its over two hundred Vendors are based on a low cost

   qualified bid process based off vendor rates and availability as trips are received. As I

   repeatedly told Mr. Jones, CCRD’s rates were simply higher than those of other eligible

   Vendors in the area, which is why CCRD was not being assigned as many trips as Mr.

   Jones would have liked. MART does not have information on the demographics of the

   Transportation Providers it contracts with, but is aware that seventeen of those

   Transportation Providers have registered their businesses with the Supplier Diversity

   Office (SDO) of the Operational Services Division of the Commonwealth of

   Massachusetts. CCRD does not appear on the list as having been certified as a diverse

   business by the SDO. Exhibit 13 – List of SDO certified Transportation Providers.




                                             8
       Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 10 of 102




                                     /s/ Rebecca Badgley
                                     Rebecca Badgley


Dated: April 9, 2020

716063/MART/0006




                                       9
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 11 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 12 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 13 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 14 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 15 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 16 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 17 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 18 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 19 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 20 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 21 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 22 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 23 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 24 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 25 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 26 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 27 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 28 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 29 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 30 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 31 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 32 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 33 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 34 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 35 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 36 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 37 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 38 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 39 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 40 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 41 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 42 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 43 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 44 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 45 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 46 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 47 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 48 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 49 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 50 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 51 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 52 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 53 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 54 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 55 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 56 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 57 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 58 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 59 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 60 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 61 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 62 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 63 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 64 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 65 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 66 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 67 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 68 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 69 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 70 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 71 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 72 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 73 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 74 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 75 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 76 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 77 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 78 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 79 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 80 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 81 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 82 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 83 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 84 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 85 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 86 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 87 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 88 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 89 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 90 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 91 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 92 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 93 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 94 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 95 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 96 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 97 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 98 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 99 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 100 of 102
Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 101 of 102




                      EXHIBIT 13
                                                                                                                                              Case 4:19-cv-11093-TSH Document 60-1 Filed 04/09/20 Page 102 of 102




Business Name                               Address                              City          State Zip   County      First Name   Last Name              Telephone        Fax            Email                                    Website                                 MBE - Y/N WBE - Y/N PBE - Y/N Non Profit - Y/N SDO Cert. Date Description of Services

                                                                                                                                                                                                                                                                                                                                            Home Health Care Agency Specialized in
                                                                                                                                                                                                                                                                                                                                            (GAFC) Personal Home Care Services and
Alliance Community Connections, Inc.        331 Montvale Avenue, Suite 650       Woburn        MA    01801 Middlesex   John         Njine                  (781) 305-4579   (781) 305-4679 alliancecommunityconnections@gmail.com                                           Y          N          N         N               04/26/2018      Transportation Services to Clients

Aurora Transportation Services, LLC         213 Essex Street, Ste #2             Swampscott    MA    01907 Essex       Anthony      Contreras              (978) 930-5188   (781) 592-2288 auroratransportservices@gmail.com                                                Y          N          N         N               01/21/2016      Non Emergency Medical Transportation

                                                                                                                                                                                                                                                                                                                                            Provide Public Transportation Both Fixed
                                                                                                                                                                                                                                                                                                                                            Route, Bus Service and Paratransit Van
Cape Ann Transportation Operating Co.,                                                                                                                                                                                                                                                                                                      Service in the Communities of Gloucester,
Inc.                                        3 Rear Pond Road                     Gloucester    MA    01930 Essex       Robert B.    Ryan                   (978) 281-8315   (978) 283-9456 ryanr@canntran.com                       http://www.canntran.com                 N          N          Y         N               09/17/2010      Rockport, Essex and Ipswich
                                                                                                                                                                                                                                                                                                                                            Skilled Nursing, Home Health Aides,
                                                                                                                                                                                                                                                                                                                                            Companionship, Housekeeping & Physical
                                                                                                                                                                                                                                                                                                                                            Therapy and Medical Transportation
Care & Beyond Home Care, LLC                1934 Lakeview Avenue                 Dracut        MA    01826 Middlesex   Lucy         Wariire                (978) 319-9118   (978) 319-9155 info@careandbeyondllc.com                http://www.careandbeyondllc.com         Y          Y          N         N               05/04/2017      Services
                                                                                                                                                                                                                                                                                                                                            Multi-Services to include Health,
                                                                                                                                                                                                                                                                                                                                            Rehabilitation and Social Services to
                                                                                                                                                                                                                                                                                                                                            Children and Adults with Medical and
Center of Hope Foundation, Inc.             P O Box 66                           Southbridge   MA    01550 Middlesex   James        Howard                 (508) 764-4085   (508) 765-0255 jhoward@thecenterofhope.org                                                      N          Y          N         Y               11/21/2001      Physical Disabilities
                                                                                                                                                                                                                                                                                                                                            General Transportation, Passenger
                                                                                                                                                                                                                                                                                                                                            Transportation, Package Delivery; Non-
                                                                                                                                                                                                                                                                                                                                            Emergency TransportationTrips and
Fitchburg Transportation, LLC               37 Federal Street                    Fitchburg     MA    01420 Worcester   Saleh        Moujtahid              (781) 518-3860                  fitchburg.transportation@gmail.com                                               N          Y          N         N               07/26/2018      Student Transportation
Frances Health Services, LLC d/b/a: Angel                                                                                                                                                                                                                                                                                                   Non-Medical Home Care Services and
Care VNA                                    400 West Cummings Park, Suite 1625   Woburn        MA    01801 Middlesex   Frances      Igiebor                (781) 281-7485   (781) 998-3059 igieborf@gmail.com                       http://www.fhsagency.com                Y          Y          N         N               04/28/2016      Transportation Services
                                                                                                                                                                                                                                                                                                                                            Provides Developmental Day Services to
                                                                                                                                                                                                                                                                                                                                            Individuals With Disabilities, Residential
                                                                                                                                                                                                                                                                                                                                            Substance Abuse Housing, and
GAAMHA, Inc.                                208 Coleman Street Extension         Gardner       MA    01440 Worcester   Tracy        Grant                  (978) 632-0934   (978) 630-3337 thutchinson@gaamha.org                                                           N          Y          N         Y               05/06/1999      Transportation Services
                                                                                                                                                                                                                                                                                                                                            Passenger Transportation/Livery Services
JYL Transportation, Inc.                    64 Main Street, 2nd floor            Spencer       MA    01562 Worcester   Jessica      Hardy Letendre         (774) 745-7752   (774) 745-7753 jessica.hardy@jyltransportation.com      http://www.jyltransportation.com        N          Y          N         N               12/16/2010      Provider
                                                                                                                                                                                                                                                                                                                                            Home Care Services: Skilled Nursing Care,
                                                                                                                                                                                                                                                                                                                                            Home Health Aide, Home Makers, PT, DT
                                                                                                                                                                                                                                                                                                                                            Speech, Medical Social Worker; Group
                                                                                                                                                                                                                                                                                                                                            Adult Foster Care (GAFC); PCA,
Medicol, Inc.                               264 Union Avenue                     Framingham    MA    01702 Middlesex   George       Akinkuoye              (508) 733-5951   (774) 244-4129 akinkoko@aol.com                         http://www.medicolhomecare.com          Y          N          N         N               12/05/2013      Companionship
                                                                                                                                                                                                                                                                                                                                            Transport Special Needs Children, DMR
                                                                                                                                                                                                                                                                                                                                            Clients, Elderly to Adult Care; Elderly,
                                                                                                                                                                                                                                                                                                                                            Handicapped Persons to Medical
Need-A-Lift Medi Van, Inc.                  123 Crawford Street                  Leominster    MA    01453 Worcester   Patricia     Belliveau              (978) 534-0041   (978) 840-8587 PATTIBELLIV@AOL.COM                                                              N          Y          N         N               06/03/2004      Appointments
                                                                                                                                                                                                                                                                                                                                            Office Support and Dispatching Service for
NU-Checker, Inc., d/b/a: Red Cab            180 Prescott Street                  Worcester     MA    01605 Worcester   Antoinette   Donovan                (508) 792-9999   (508) 798-0667 t.donovan0110@verizon.net                http://www.worcredcab.com               Y          Y          N         N               03/11/2009      24-Hour Taxi Company

                                                                                                                                                                                                                                                                                                                                            Provides safe, Reliable, Affordable and
                                                                                                                                                                                                                                                                                                                                            Convenient Transportation to Public and
                                                                                                                                                                                                                                                                                                                                            Private Entities including but not Limited to
                                                                                                                                                                                                                                                                                                                                            Community Programs and Organizations in
                                                                                                                                                                                                                                                                                                                                            the Worcester County and Neighboring
Optimum Transportation, LLC                129 Hartford Turnpike                 Shrewsbury    MA    01545 Worcester   Lisa L.      Stewart                (774) 204-5920                  optimumtransportation90@gmail.com                                                Y          Y          N         N               09/29/2016      Towns
Springfield Partners for Community Action,                                                                                                                                                                                                                                                                                                  Anti-poverty Program; Day Care,
Inc.                                       721 State Street                      Springfield   MA    01109 Hampden     Paul         Bailey                 (413) 263-6500   (413) 263-6511 paulb@springfieldpartnersinc.com                                                 Y          N          N         Y               03/01/1985      Weatherization, Work Experience
                                                                                                                                                                                                                                                                                                                                            Livery Transportation Services and Small
Thome Legacy Enterprises, LLC               85 Swanson Road, Suite 320 C         Boxborough    MA    01719 Middlesex   Isaiah       Wathome                (978) 620-7091   (978) 867-0299 gmuziki@me.com                                                                   Y          N          N         N               04/30/2019      Package / Parcel Delivery

                                                                                                                                                                                                                                                                                                                                            Human Services: Adult Residential Services
Victory Human Services, Inc.                461 Washington Street                Dorchester    MA    02124 Suffolk     Albert       Senesie                (617) 474-9699                  Karen.Lai-Fook@victoryhs.com                                                     Y          N          N         Y               11/29/2001      to Individuals with Disabilities

                                                                                                                                                                                                                                                                                                                                            Provide Transportation Service to Clients
                                                                                                                                                                                                                                                                                                                                            That Use Wheelchair Vans, or Clients With
                                                                                                                                                                                                                                    http://www.worcestermedicaltransportatio                                                                Limited Mobility to and from Medical
Worcester Medical Transportation, LLC       4 Burncoat Street                    Worcester     MA    01605 Worcester   Alvin        Amechi                 (774) 242-0563                  alvinamechi@yahoo.com                    n.com                                    Y         N          N         N               07/28/2011      Appointments and Day Programs
